DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11, 20-22, 24-25, and 28-29 are objected to because of the following informalities:
In claim 1, line 2, LVAD should be defined before it is abbreviated.
In claim 1, line 3, “blood vessel” should be changed to “the blood vessel”.
In claim 1, line 3, “cardiac chamber” should be changed to “the cardiac chamber”.
In claim 1, line 7, “the plasma free hemoglobin” should be changed to “plasma free hemoglobin”.
In claim 1, line 7, “the total hemoglobin” should be changed to “total hemoglobin”.
In claim 1, line 8, “the cumulative fluid shear stress” should be changed to “cumulative fluid shear stress”.
In claim 1, line 9, “the residence time” should be changed to “residence time”.
In claim 1, line 15, “the left ventricle” should be changed to “left ventricle”.
In claim 2, line 5, “blood vessel” should be changed to “the blood vessel”.
In claim 2, line 5, “cardiac chamber” should be changed to “the cardiac chamber”.
In claim 2, line 9, “the plasma free hemoglobin” should be changed to “plasma free hemoglobin”.
In claim 2, line 9, “the total hemoglobin” should be changed to “total hemoglobin”.

In claim 2, line 11, “the residence time” should be changed to “residence time”.
In claim 2, line 17, “the left ventricle” should be changed to “left ventricle”.
In claim 3, both instances of “blood vessel” should be changed to “the blood vessel”.
In claim 3, line 7 “numerical metrics” should be changed to “the numerical metrics”.
In claim 3, line 7 “blood flow” should be changed to “the blood flow”.
In claim 4, line 1 “numerical metrics” should be changed to “the numerical metrics”.
In claim 4, line 1 “blood flow” should be changed to “the blood flow”.
In claim 4, line 1 “blood vessel” should be changed to “the blood vessel”.
In claim 5, line 4 “blood vessel” should be changed to “the blood vessel”.
In claim 6, line 1 “numerical metrics” should be changed to “the numerical metrics”.
In claim 6, line 1 “blood flow” should be changed to “the blood flow”.
In claim 7, line 3 “blood vessel” should be changed to “the blood vessel”.
In claim 8, line 1 “numerical metrics” should be changed to “the numerical metrics”.
In claim 8, line 1 “blood flow” should be changed to “the blood flow”.
In claim 8, line 2 “the size” should be changed to “a size”.
In claim 8, line 2 “the chamber wall” should be changed to “a chamber wall”.

In claim 10, line 1 “the left ventricular chamber” should be changed to “a left ventricular chamber”.
In claim 11, line 2 “flow-velocity images” should be changed to “the flow-velocity images”.
In claim 11, line 2 “blood” should be changed to “the blood”.
In claim 11, line 2 “a cardiac chamber” should be changed to “the cardiac chamber”.
In claim 11, line 2 “a blood vessel” should be changed to “the blood vessel”.
In claim 20, line 1 “blood flow” should be changed to “the blood flow”.
In claim 20, line 3 “blood vessel” should be changed to “the blood vessel”.
In claim 21, line 2 “the subject” should be changed to “the first subject”.
In claim 22, line 2 “the subject” should be changed to “the first subject”.
In claim 24, line 2 “the left ventricular chamber” should be changed to “a left ventricular chamber”.
In claim 25, line 6 “a cardiac chamber” should be changed to “the cardiac chamber”.
In claim 25, line 6 “a blood vessel” should be changed to “the blood vessel”.
In claim 28, line 2 “the left ventricular chamber” should be changed to “a left ventricular chamber”.
In claim 29, lines 1-2 “the subject” should be deleted since claim 29 no longer depends on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the blood (intracellular and extracellular)” in line 8 renders the claim indefinite. It is unclear if the words in the parenthesis are required, optional, clarifying terms, or something else. For examination purposes, this limitation will be interpreted as reciting “the blood” and simply be referring to the blood previously set forth.

Regarding claim 2, claim 2 recites the limitation “the blood (intracellular and extracellular)” in line 10 renders the claim indefinite. It is unclear if the words in the parenthesis are required, optional, clarifying terms, or something else. For examination purposes, this limitation will be interpreted as reciting “the blood” and simply be referring to the blood previously set forth.

Regarding claim 3, claim 3 recites the limitation “regions of hemolysis”. It is unclear how these regions of hemolysis relate to the region of hemolysis previously set forth. Are these separate regions? Is the previously set forth region included in these regions? Something else? Clarification is required. For examination purposes, either of the two proposed definitions will be interpreted as being valid.

Regarding claim 5, claim recites the limitation “high blood plasma free hemoglobin”. The term “high blood plasma free hemoglobin” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear at what concentrations the regions would be considered to have “high blood plasma free hemoglobin”. Accordingly, this claim is rejected under 112b.

Regarding claim 7, claim recites the limitation “high blood plasma free hemoglobin”. The term “high blood plasma free hemoglobin” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear at what concentrations the regions would be considered to have “high blood plasma free hemoglobin”. Accordingly, this claim is rejected under 112b.

Regarding claim 8, claim recites the limitation “high blood plasma free hemoglobin”. The term “high blood plasma free hemoglobin” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear at what concentrations the regions would be considered to have “high blood plasma free hemoglobin”. Accordingly, this claim is rejected under 112b.

Regarding claim 8, claim 8 recites the limitation “the chamber wall of regions with high blood plasma free hemoglobin”. It is unclear how this chamber wall relates to the chamber wall previously set forth. Is this requiring that the previously recited chamber wall be in regions with high blood plasma free hemoglobin? Is this limitation only referring to the parts of the previously recited chamber wall that are in regions with high blood plasma free hemoglobin? Or are these separate? Something else? Clarification is required. For examination purposes, and of the proposed definitions will be interpreted as being valid.

Regarding claim 16, claim 16 recites the limitation “the velocity measurements” in line 2 and 9. It is unclear what velocity this limitation is referring to. Is this referring to the flow-velocity images? The velocity field obtained from the flow-velocity images? Something else? Clarification is required. For examination purposes, either of the two proposed definitions will be interpreted as being valid.

Regarding claim 17, claim 17 recites the limitation “the velocity measurements” in line 2 and 9. It is unclear what velocity this limitation is referring to. Is this referring to the flow-velocity images? The velocity field obtained from the flow-velocity images? Something else? Clarification is required. For examination purposes, either of the two proposed definitions will be interpreted as being valid.

Regarding claim 18, claim 18 recites the limitation “the velocity measurements” in line 3 and 6-7. It is unclear what velocity this limitation is referring to. Is this referring to the flow-velocity images? The velocity field obtained from the flow-velocity images? Something else? Clarification is required. For examination purposes, either of the two proposed definitions will be interpreted as being valid.

Regarding claim 19, claim 19 recites the limitation “the velocity measurements” in line 3 and 6-7. It is unclear what velocity this limitation is referring to. Is this referring to the flow-velocity images? The velocity field obtained from the flow-velocity images? Something else? Clarification is required. For examination purposes, either of the two proposed definitions will be interpreted as being valid.

Regarding claim 20, claim recites the limitation “high blood plasma free hemoglobin”. The term “high blood plasma free hemoglobin” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 25, claim 25 recites the limitation “obtained flow-velocity images of blood inside a cardiac chamber or blood vessel of the first subject; calculating hemolysis […]”. However claim 2 already requires these steps. Is claim 25 requiring that these steps be repeated? Or is this referring to the same steps? Or are different images obtained and different hemolysis calculated? Something else? Clarification is required. For examination purposes, any of the proposed definitions will be interpreted as being valid.

Allowable Subject Matter
Claims 1-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793